                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

VINCENT ROGGIO                              *

                Plaintiff                   *

v.                                          *       Case No. 09-cv-01733-TJK

FEDERAL DEPOSIT INSURANCE                   *
CORPORATION,
as Receiver for Washington Mutual           *
Bank
                                            *
                Defendant
         *      *     *    *     *    *   *    *   *    *                         *      *
                       NOTICE OF SUPPLEMENTAL AUTHORITY

         Defendant Federal Deposit Insurance Corporation, as Receiver for Washington Mutual

Bank (the “FDIC-Receiver), by counsel, submits this Notice to inform the Court of the recent

decision of the United States District Court for the District of Columbia in Adams v. FDIC, No.

16-1977, 2018 U.S. Dist. LEXIS 168143 (D.D.C. Sept. 28, 2018). The decision is relevant to

Section I of the Argument in the FDIC-Receiver’s Memorandum of Law in Support of

Defendant’s Motion to Dismiss Amended Complaint. (ECF No. 62-1.)


                                                           /s/
                                            John B. Isbister (D.C. Bar No. 277418)
                                            jisbister@tydingslaw.com
                                            Jaime W. Luse (D.C. Bar No. 501944)
                                            jluse@tydingslaw.com
                                            Marissa K. Lilja (D.C. Bar No. 1024534)
                                            mlilja@tydingslaw.com
                                            Tydings & Rosenberg LLP
                                            One East Pratt Street, Ste. 901
                                            Baltimore, MD 21202
                                            Tel.: 410.752.9700

                                            Attorneys for Defendant
                                            Federal Deposit Insurance Corporation,
                                            as Receiver for Washington Mutual Bank



#3156683v.1
Of Counsel:
B. Amon James, Senior Counsel (D.C. Bar No. 433919)
bajames@fdic.gov
Susan Kantor Bank, Counsel (D.C. Bar No. 363769)
sbank@fdic.gov
Legal Division
Federal Deposit Insurance Corporation
3501 Fairfax Drive
Arlington, VA 22226
Tel.: 703. 562.2389
Fax: 703.562.2475




                                 CERTIFICATE OF SERVICE
         I hereby certify that on this 15th day of October 2018, a copy of the foregoing Notice of

Supplemental Authority was served by electronic and first class mail, postage prepaid and

electronic mail on:

                Vincent Roggio
                140 Rumson Road
                Rumson, NJ 07760
                Plaintiff



                                                    /s/
                                              Jaime W. Luse, D.C. Bar No. 501944




                                                  2
#3156683v.1
